Citation Nr: 0422331	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  99-18 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection, to include on a 
secondary basis, for right knee disability.

2.  Entitlement to service connection, to include on a 
secondary basis, for left knee disability.

3.  Entitlement to an increased disability rating for 
bilateral hammer toes status post sliding osteotomies and 
extensor tenotomies, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from November 1966 to April 
1972.  According to his DD Form 214, he also had additional 
military service of four years and three days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  This case was remanded by the Board 
in June 2003 for further development; it was returned to the 
Board in June 2004.

In an August 2003 rating decision, the RO granted a separate 
10 percent evaluation for scarring of the veteran's left 
foot.  In a January 2004 rating decision, the RO granted a 
separate non-compensable evaluation for scarring of the 
veteran's right foot.  The veteran has not expressed 
disagreement with the initial ratings assigned the scars of 
the right and left feet.  See generally Grantham v. Brown, 
114 F.3d 1156 (1997).


FINDINGS OF FACT

1.  The veteran's right and left knee disabilities did not 
originate in service and were not caused or chronically 
worsened by his service-connected bilateral hammer toes.

2.  The veteran's bilateral hammer toes status post sliding 
osteotomies and extensor tenotomies are manifested by 
bilateral foot pain and pes cavus deformity, with mild 
weakness and incoordination and bilaterally reduced ankle 
motion, but without significant limitation of toe or foot 
motion, marked contraction of plantar fascia with dropped 
forefoot, marked varus deformity, or functional loss 
equivalent to more than moderate impairment of either foot.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by active service, its incurrence or aggravation during such 
service may not be presumed, nor is a right knee disability 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2003).

2.  Left knee disability was not incurred in or aggravated by 
active service, its incurrence or aggravation during such 
service may not be presumed, nor is a left knee disability 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2003).

3.  The criteria for a rating in excess of 30 percent for 
bilateral hammertoes status post sliding osteotomies and 
extensor tenotomies have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5278, 5279, 5282, 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case VA, in a January 1999 correspondence, 
advised the veteran to submit evidence of a medical 
relationship between his bilateral knee disorders and his 
service-connected disability.  Thereafter, a rating decision 
dated in June 1999 denied service connection for right and 
left knee disabilities, and granted an increase in the 
evaluation assigned the service-connected bilateral hammer 
toe disability to 10 percent.  The record reflects that the 
veteran was provided with notice of the June 1999 rating 
decision, and was provided with a statement of the case in 
August 1999 which notified him of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.  In addition, he was 
specifically advised by VA, via a July 2001 correspondence, 
of the information and evidence necessary to substantiate his 
claims for service connection, and of what evidence VA would 
obtain on his behalf and of what evidence he was responsible 
for submitting; the July 2001 correspondence also suggested 
submitting any relevant evidence in his possession, and the 
veteran's claims for service connection for right and left 
knee disabilities were thereafter re-adjudicated in an 
October 2001 rating decision.  The veteran was provided with 
equivalent notice in regard to his increased rating claim in 
a June 2003 correspondence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  His increased rating claim was thereafter re-
adjudicated in an August 2003 supplemental statement of the 
case.
 
While the notices provided to the veteran in July 2001 and 
June 2003 were not given prior to the first RO adjudication 
of the claims in June 1999, the notices were provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The veteran has been afforded numerous 
opportunities to supplement the record, and as noted above 
his service connection claims were re-adjudicated in an 
October 2001 rating decision, and the increased rating claim 
was re-adjudicated in an August 2003 supplemental statement 
of the case.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claims.  Moreover, and as noted above, the 
July 2001 and June 2003 correspondences notified the veteran 
as to which evidence would be obtained by him and which 
evidence would be retrieved by VA.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  The 
record contains the veteran's service medical records as well 
as VA treatment records for September 1976 to October 2003, 
and private medical records for January 1980 to February 1999 
(including from Drs. R. Gee and S. Pillsbury, and from the 
Grove Hill Medical Center).  The veteran, at his April 2000 
hearing,  reported treatment by a Dr. N. Formica for his knee 
problems.  The record reflects that the RO thereafter 
attempted to obtain records from Dr. Formica in April 2000, 
to no avail; the veteran was notified in an October 2000 
supplemental statement of the case that VA had been unable to 
obtain records from the referenced physician.  In August 2002 
the Board requested that the veteran complete and return an 
authorization form to allow the Board to obtain records from 
Dr. Formica; he did not respond to the Board's request.  In 
June 2003 the RO requested that the veteran complete and 
return a form authorizing the RO to obtain any records from 
Dr. Formica; he did not respond to the June 2003 
correspondence.  In light of the above, the Board concludes 
that VA's duty to assist the veteran in obtaining medical 
records in connection with his appeal has been fulfilled.

The record also reflects that the veteran was afforded VA 
examinations in connection with the instant appeal in January 
1999, July 1999 and April 2003; the April 2003 examiner 
addressed the etiology of the veteran's bilateral knee 
disability.  The veteran's representative alleges that the 
April 2003 examination report is inadequate, arguing that the 
examiner failed to comply with a directive from the Board, 
and maintaining that the examiner's opinion regarding the 
etiology of the veteran's right and left knee disabilities is 
not otherwise clear.  In April 2002 the Board directed the 
internal Case Development Unit at the Board to, inter alia, 
schedule the veteran for an orthopedic examination to address 
the etiology of the bilateral knee disorder; the Board 
requested that the examiner provide an opinion as to 
"whether it is at least as likely as not that any current 
disability is etiologically related to or [has been] 
aggravated by service connected [bilateral foot 
disability]."  In response, the veteran attended a VA 
orthopedic examination in April 2003, at which time the 
examiner concluded that there "was no indication that [the 
veteran's] problems were related to his hammer toes or 
corrective surgery for the hammer toes."  

The Board first points out that the Board's directive to its 
internal development unit is not in the nature of a remand 
order to an RO, and that the Board did not include a request 
for a VA examination in the June 2003 remand.  See generally 
Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, while it 
is true that the examiner did not express his opinion as to 
etiology in terms of whether "it is at least as likely as 
not" that any right or left knee disabilities are 
etiologically related to service-connected disability, the 
representative has not identified any controlling legal 
authority requiring the use of such magic words by the 
examiner.  The April 2003 examiner concluded that there was 
there was no indication that the veteran's knee problems were 
related to his service-connected hammer toe disability.  
Given that the examiner provided the above statement in the 
context of addressing the etiology of the right and left knee 
disorders, the Board finds that he clearly was concluding 
that there was no relationship between the knee disorders and 
service-connected disability.  The Board consequently finds 
that the examiner's opinion is sufficient for the purposes of 
fairly adjudicating the veteran's claims.  

The veteran's representative additionally argues that the 
April 2003 opinion is ambiguous because the examiner in an 
earlier section noted that the veteran also has an ankle 
disability, and therefore was not specific enough when the 
opinion concluded that there was no indication that the 
veteran's problems were related to the service-connected 
hammer toe disability.  The Board points out that when the 
opinion is read in the context of the entire examination 
report, it is actually quite clear that the "problems" to 
which the examiner is referring are the right and left knee 
disorders, or at least that the "problems" include the 
right and left knee disorders.  The Board is therefore 
unpersuaded by the representative's arguments concerning the 
adequacy of the April 2003 examination.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

I.  Service connection

Factual background

Service medical records are silent for any complaints, 
finding, or diagnosis of right or left knee disability.  
Service personnel records show that the veteran worked in an 
administrative capacity, and underwent no medical training.

At an October 1974 VA examination, the only post-service job 
reported by the veteran was as a quality control inspector.

On file are VA treatment records for September 1976 to 
October 2003 which show that in September 1976 the veteran 
reported working as an emergency medical technician until 
approximately 1972.  In February 1977 he underwent surgery on 
his right foot, and in April 1977 underwent similar surgery 
on his left foot.  The records show that beginning in 1979 
the veteran occasionally complained of lower extremity 
weakness causing him to fall; he was noted to have a history 
of alcoholic peripheral neuropathy affecting his lower 
extremities.  In August 1979 he complained of aching pain 
extending from his feet to his knees; the treating physician 
expressed concern that part of the complaints might be 
related to the veteran's bilateral foot problems, and 
indicated that he would obtain X-ray studies and further 
evaluate the veteran.  More recent records show treatment for 
complaints of knee pain causing him to require the use of a 
cane, diagnosed as likely degenerative joint disease in both 
knees.  The treatment records document treatment of the 
veteran's hammertoe disability.

Private medical records for January 1980 to February 1999 
document complaints of bilateral leg weakness.  Records from 
1998 and thereafter show treatment for his foot complaints 
and indicate that he was advised to use an orthotic.  With 
respect to his knees, the records show that the veteran was 
treated for right knee complaints, and that he underwent 
arthroscopic right lateral retinacular release in January 
1999.

On file is the report of a July 1995 VA examination of the 
veteran, at which time the examiner noted the veteran's 
history of peripheral neuropathy affecting his lower 
extremities.  The veteran's complaints included numbness 
affecting his lower extremities and his feet.  Physical 
examination disclosed the presence of paresthesia of both 
thighs, legs, and feet.  The examiner diagnosed the veteran 
with, inter alia, peripheral neuropathy.

In several statements on file the veteran contends that he 
experiences difficulty with walking, and experiences pain 
affecting his feet and knees with standing.  He argues that 
the pain radiating from his feet altered his gait and caused 
his knee disorders.  He also contends that a physical 
therapist advised him that his right knee disability was 
caused by the service-connected bilateral foot disorder.

The veteran was afforded a VA examination in January 1999, at 
which time he complained of constant foot pain with 
occasional radiation of pain toward his knees.  The veteran 
explained that he did not usually use crutches, although the 
examiner noted that the veteran presented with a cane.  The 
veteran denied using corrective shoes or orthotics.  Physical 
examination disclosed the absence of any unusual shoe wear 
pattern, although there was increased callus formation at the 
plantar aspect of the metatarsal phalangeal joints suggestive 
of abnormal weight-bearing secondary to the hammertoe 
deformities and high arches.  The veteran ambulated with a 
normal heel-to-toe pattern which was slightly antalgic.
 
At his January 1999 VA neurological examination, the veteran 
complained of constant foot pain, as well as right knee pain.  
Physical examination disclosed that the right patella was in 
an abnormal position.  Motor system examination was within 
normal limits except for deficits related to the foot and 
knee problems.  The veteran exhibited an antalgic gait and 
used a cane, but no evidence of ataxia was present.  The 
veteran was diagnosed with history of right knee discomfort 
which appeared to have been secondarily affected by foot 
abnormalities.

The veteran was afforded a hearing before a hearing officer 
at the RO in April 2000, at which time he testified as to his 
bilateral foot symptoms, and indicated that his foot pain 
radiated into his knees.

The veteran was afforded a VA examination in April 2003, at 
which time the examiner reviewed the claims files and 
interviewed the veteran.  The veteran reported experiencing 
bilateral knee problems and indicated that he used a walking 
stick to ambulate.  Physical examination disclosed that the 
veteran had an unsteady gait and used a walking stick.  X-ray 
studies of the knees showed mild degenerative changes in both 
knees.  The veteran was diagnosed with degenerative arthritis 
of the right and left knees.  The examiner concluded that 
there was no indication that the veteran's knee problems were 
related to his hammertoe disability or corrective surgery 
therefor.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service incurrence of arthritis during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Service medical records are negative for any right or left 
knee disability and there is no post-service medical evidence 
of any right or left knee disorder until many years after 
service, and no evidence linking any right or left knee 
disorder to the veteran's period of service.  The veteran 
does not contend that his right or left knee disorders 
originated in or as a result of service, but rather contends 
that the disorders were caused by his service-connected 
hammer toe disabilities.

Although the veteran's treating physician in August 1979 
indicated that he was concerned that the veteran's orthopedic 
problems, presumably including the service-connected hammer 
toe disorder, was affecting his knees, the physician notably 
did not actually conclude that the veteran had a right or 
left knee disorder that was caused or worsened by the foot 
disability.  Nor is there any further comment by the treating 
physician on the veteran's knee complaints.  Moreover, 
although the January 1999 neurologic examiner concluded that 
the veteran had a history of right knee discomfort which 
appeared to have been secondarily affected by foot 
abnormalities, that examiner also did not identify the 
presence of any right knee disability, indicating only that 
right knee discomfort appeared to have been affected by the 
service-connected disability.  See generally, Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."), dismissed in part and 
vacated in part on other grounds sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

In contrast, the veteran was afforded a VA examination in 
April 2003.  The examiner concluded, examining the veteran, 
that there was no indication that the veteran's knee problems 
were related to his hammertoe disability or corrective 
surgery therefor.  The Board notes that the examiner reviewed 
the veteran's claims files in rendering his opinion.

In essence, the only medical opinions supporting the 
veteran's claims are only minimally supportive.  As discussed 
above the August 1979 physician only expressed concern that 
the veteran's foot disorders might be affecting his knee 
complaints, and the January 1999 neurological examiner did 
not identify a right knee disability, but rather only 
indicated that the veteran's expressed knee discomfort 
appeared to be affected by the foot disorder.  They provide 
no basis for concluding that it is at least as likely as not 
that the veteran's current right or left knee disabilities 
were caused or chronically worsened by his service-connected 
bilateral hammer toe disability.  The veteran's medical 
history was reviewed by a VA examiner in April 2003 who 
essentially concluded that there was no relationship between 
any right or left knee disorder and the veteran's service-
connected bilateral hammer toe disability.

The Board notes that the veteran in September 1976 reported 
that he was an emergency medical technician until about 1972, 
although he has not repeated the statement since that time.  
The Board points out that the veteran was discharged in April 
1972 and that his service personnel records do not show that 
he received any training as an emergency medical technician 
or any other type of medical professional.  At his October 
1974 VA examination he did not identify any post-service job 
held other than quality control inspector.  In any event, he 
has not alleged that he has been qualified at any point since 
1976, through education, training or experience, to offer 
medical opinions.  Consequently, although the veteran himself 
has offered his opinion that his right and left knee 
disorders are related to his service-connected hammer toe 
disability, as a layperson, his statements as to medical 
causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2003).  In addition, while the veteran 
contends that a physical therapist told him that the knee 
disorders were caused by the service-connected hammer toe 
disability, since the veteran is a layperson, his account of 
what the physical therapist purportedly said, filtered as it 
is through the sensibilities of a layperson, does not 
constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claims for service 
connection, to include on a secondary basis, for right and 
left knee disabilities.  Since the preponderance of the 
evidence is against the claims, application of the 
evidentiary equipoise rule, which mandates that where the 
evidence is balanced and a reasonable doubt exists as to a 
material issue, the benefit of the doubt shall be given to 
the claimant, is not required.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).

II.  Increased rating

Factual background

Briefly, as noted in the Introduction, the veteran's period 
of service ended in April 1972.  Service connection for 
hammer toes affecting both feet was granted in May 1974; the 
veteran was assigned a combined non-compensable evaluation 
for the bilateral disorder.  The veteran was granted a 
temporary total rating for his service-connected hammer toes 
effective from February 22, 1977, to September 30, 1977.  In 
June 1999, the schedular evaluation assigned the hammer toes 
was increased to 10 percent disabling.  In October 2000 the 
evaluation assigned the disability was increased to 30 
percent disabling.  The 30 percent evaluation has remained in 
effect since that time.

On file are VA treatment records for September 1976 to 
October 2003 which show that in February 1977 the veteran 
underwent sliding oblique osteotomies of the right second 
through fourth toes; and extensor tenotomies of the right 
second through fifth toes.  In April 1977 he underwent 
sliding osteotomies and extensor tenotomies of the left 
second through fifth toes.  The records show that beginning 
in 1979 the veteran occasionally complained of lower 
extremity weakness causing him to fall; he was noted to have 
a history of alcoholic peripheral neuropathy affecting his 
lower extremities.  More recent treatment records show that 
the veteran reports walking about a mile each day, but with 
difficulty.  Physical examination disclosed that he walked 
with a limp.  A September 2001 entry documents treatment for 
pain and swelling of the right second toe after he stubbed 
the digit; no toe fracture was evident on X-ray studies.

On file is the report of a July 1995 VA examination of the 
veteran, at which time he complained of numbness affecting 
his lower extremities and his feet.  Physical examination 
disclosed the presence of paresthesia of both thighs, legs, 
and feet, and the examiner diagnosed the veteran with, inter 
alia, peripheral neuropathy.

Private medical records for 1998 to February 1999 document 
complaints of foot pain with ambulation and at rest.  
Physical examination disclosed the presence of high arches 
and neutral heels, with the presence noted of increased space 
between the first and second digits, bilaterally.  The 
veteran exhibited hammertoe deformities affecting all but 
four digits, and evidenced prominent right first and second 
metatarsal heads, and a prominent left first metatarsal head.  
No callosities were evident and the veteran exhibited good 
motion of his metatarsal phalangeal joints with intact 
sensation.  The veteran was advised to use an orthotic.  X-
ray studies disclosed the presence of plantar-flexed first 
metatarsals, and the veteran's diagnoses included chronic 
metatarsalgia cavus foot deformity.

In several statements on file the veteran contends that his 
choice of footwear is limited to sneakers on account of his 
foot pain and deformity, and that he experiences difficulty 
with walking, as well as foot pain with standing.  The 
veteran indicates that his job requires prolonged weight-
bearing.

The veteran was afforded a VA examination in January 1999, at 
which time he complained of constant foot pain with 
occasional radiation of pain toward his knees.  He reported 
experiencing difficulty with walking barefoot, and indicated 
that he experienced swelling of both feet with prolonged 
standing.  He explained that the foot pain worsened with 
prolonged standing and excessive walking, and that he 
experienced flare ups up to four times each week, and 
sometimes on a daily basis.  The veteran reported that he was 
employed as an inspector and was on his feet for most of the 
12-hour work day.  He did not report any specific 
interference of his foot symptoms with his job, but indicated 
that he did have to sit on a regular basis in order to 
relieve the foot pain.  The veteran explained that he did not 
usually use crutches, although the examiner noted that the 
veteran presented with a cane.  The veteran denied using 
corrective shoes or orthotics.

Physical examination disclosed the presence of significant 
high arched feet, bilaterally.  The presence of hammertoe 
deformities affecting toes two through five on both feet were 
noted; the deformities were not passively correctable.  There 
was increased prominence to the metatarsal phalangeal joint 
on the plantar aspect of both feet.  Range of ankle motion 
testing disclosed the absence of any dorsiflexion in either 
ankle, with normal bilateral plantar flexion.  Long toe 
flexor strength was 4/5 and long toe extensor strength was 3-
/5, bilaterally.  No unusual shoe wear was evident, but there 
was increased callus formation at the plantar aspect of the 
metatarsal phalangeal joints suggesting abnormal weight-
bearing secondary to the hammer toe deformities and high 
arches.  The veteran ambulated with a normal heel-to-toe 
pattern which was slightly antalgic.  He was unable to rise 
on his heels or toes, and there was diminished sensation 
diffusely on the dorsal aspect of each foot.  X-ray studies 
of the feet disclosed the presence of deformities affecting 
toes two through five on both feet, as well as mild 
degenerative changes of the left first distal interphalangeal 
joint.

The veteran was afforded a VA neurological examination in 
January 1999.  At that time he complained of constant foot 
pain, as well as patchy numbness affecting the left foot and 
dysesthesias affecting the right foot.  Physical examination 
disclosed the presence of hammertoes on both feet.  Motor 
system examination was within normal limits except for 
deficits related to the foot and knee problems.  Lower 
extremity strength was intact, but the examination was 
limited by the pain and discomfort experienced in both feet.  
The veteran's reflexes were brisk and sensory examination 
disclosed the presence of patchy dysesthesias in the left 
foot, and hypesthesia in the soles of both feet.  The veteran 
exhibited an antalgic gait and used a cane, but no evidence 
of ataxia was present.  The veteran was diagnosed with 
bilateral foot deformities due to hammertoes.

When examined by VA examination in July 1999, the veteran 
complained of foot pain and swelling, and explained that he 
was unable to wear dress shoes.  He reported experiencing toe 
numbness, but denied any paresthesias or dysesthesia.  
Physical examination disclosed the presence of bilateral pes 
cavus and hammertoe deformities.  His sensation was intact 
and strength in both feet was 4/5.  His reflexes were 2+/3+, 
bilaterally, and there was no evidence of ataxia.

The veteran was afforded a hearing before a hearing officer 
at the RO in April 2000.  At that time he testified that he 
was unable to walk barefoot without experiencing severe pain.  
He indicated that he also experienced pain when traversing 
stairs and could not walk more than 100 feet without pain.  
He described his foot pain as constant, and as aggravated by 
use, and he testified that he experienced limitation of toe 
motion because of pain, and had calluses on his feet.  He 
also indicated that he experienced burning and numbness 
sensations in his feet, and that he used a cane for 
ambulation up to four times each week.  The veteran testified 
that he experienced foot problems after standing as little as 
five minutes, and also indicated that he experienced cramping 
in his feet as well as swelling, limiting his choice of 
footwear.  He testified that he tolerates the pain at work, 
but has to take breaks, and also must spend time at home 
alleviating his symptoms.  The veteran indicated that he had 
not been given inserts for his shoes.

The veteran was afforded a VA examination in April 2003, at 
which time he complained of bilateral foot pain, as well as 
ankle swelling and toe numbness with standing; he indicated 
that his foot pain limited his choice of footwear, and that 
he used a walking stick to ambulate.  Physical examination 
disclosed the presence of an unsteady gait for which the 
veteran used a walking stick.  He was unable to squat or to 
get on the examination table.  There was marked swelling of 
both ankles.  Range of ankle motion testing revealed that the 
veteran was able to dorsiflex both ankles to 10 degrees, 
plantar flex the ankles to 20 degrees, and evert and invert 
the ankles to 20 degrees.  Hammertoe deformity affecting the 
second through fifth toes on the right were evident, with the 
third toe flexed and crossing under the second, and the 
second toe flexed and crossing under the first.  There were 
calluses over the proximal interphalangeal joints of the 
third through fifth toes of the right foot.  With respect to 
the left foot, there was flexion deformity of the second 
through fifth toes, with the fifth toe flexed and crossing 
under the fourth toe, and the third toe crossing under the 
second.  There were calluses over the proximal 
interphalangeal joints of the third through fifth toes of the 
right foot.  Both feet had abnormally high arches.  X-ray 
studies of the ankles showed post-traumatic changes in the 
right ankle.  X-ray studies of the feet showed healed 
metatarsal fractures of the second through fourth toes of the 
left foot, with no significant degenerative changes.  The 
veteran was diagnosed with hammertoes with flexion deformity 
of the interphalangeal joints of both feet, and bilateral pes 
cavus.  The examiner noted that the veteran's pain complaints 
were due to painful callosities and hammer toes, but that 
there was no evidence of contraction of the plantar fascia 
with dropped forefoot or marked varus deformity.

Analysis

The RO evaluated the veteran's bilateral hammer toe 
disability as 30 percent disabled under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5278, pertaining to acquired claw foot 
(pes cavus).  Under that DC, a 30 percent evaluation is 
warranted for bilateral claw foot with all toes tending to 
dorsiflexion, limitation of dorsiflexion at ankle to right 
angle, shortened plantar fascia, and marked tenderness under 
metatarsal heads.  A 50 percent evaluation is warranted for 
bilateral claw foot with marked contraction of plantar fascia 
with dropped forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity.  38 C.F.R. § 4.71a, DC 
5278.

Alternatively, a 10 percent evaluation is warranted for 
moderate malunion or nonunion of the tarsal or metatarsal 
bones, a 20 percent evaluation is warranted for moderately 
severe malunion or nonunion of the tarsal or metatarsal 
bones, and a 30 percent rating is warranted for severe 
malunion or nonunion of the tarsal or metatarsal bones.  
38 C.F.R. § 4.71a, DC 5283.  A 10 percent evaluation is 
warranted for moderate foot injury, a 20 percent rating is 
warranted for moderately severe foot injury, and a 30 percent 
evaluation is warranted for severe foot injury.  38 C.F.R. 
§ 4.71a, DC 5284.  A maximum 10 percent evaluation is 
warranted for hammertoe, all toes, unilateral without claw 
foot.  38 C.F.R. § 4.71a, DC 5282.  A maximum 10 percent 
evaluation is warranted for anterior metatarsalgia, whether 
unilateral or bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 
5279.

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved; when limitation of motion 
is noncompensable, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).   

Review of the record discloses that the veteran's service-
connected disability is manifested by hammer toe deformities 
of all toes except for the great toes, as well as by 
abnormally high arches, callosities on the plantar surface of 
the metatarsals, substantial restriction in right and left 
ankle dorsiflexion and swelling of the ankles.  The above 
findings are consistent with the currently assigned 30 
percent evaluation under Diagnostic Code 5278.  With respect 
to whether a higher rating is available under that diagnostic 
code, the record reflects that the veteran's feet are 
affected by callosities that are painful, according to the 
April 2003 examiner and in light of the antalgic gait 
demonstrated by the veteran.  In addition, private X-ray 
studies show that the veteran's first metatarsals are 
plantar-flexed.  Nevertheless, the evidence on file does not 
demonstrate marked contraction of the plantar fascia or 
dropped forefoot.  Moreover, there is no evidence of marked 
varus deformity, and not all of the veteran's toes on either 
foot are hammer-toed.  The April 2003 VA examiner in 
particular specifically addressed whether the above findings 
were present, and indicated that (other than with respect to 
the callosities) they were not.  The Board accordingly 
concludes that the veteran's bilateral foot disability does 
not more nearly approximate the criteria for a 50 percent 
evaluation under DC 5278.

The Board has considered whether the veteran would be 
entitled to a combined rating in excess of 30 percent were 
his left and right foot hammertoe disorders separately rated.  
Clearly, since Diagnostic Code 5278 specifically provides for 
unilateral and bilateral ratings, the veteran's left and 
right foot disorders can not be separately rated under that 
code.

Evaluations of 10, 20 and 30 percent are warranted for, 
respectively, moderate, moderately severe, and severe mal-
union or non-union of the tarsal or metatarsal bones.  
Consequently, if the veteran's feet were assigned 10 and 30 
percent, 20 and 30 percent or 30 and 30 percent ratings under 
Diagnostic Code 5283,  the veteran would be entitled to a 
combined evaluation in excess of 30 percent under 38 C.F.R. 
§ 4.25 (2003) and DC 5283.  The record reflects, however, 
that while the veteran has evidence of healed metatarsal 
fractures on the left foot as well as calluses affecting the 
metatarsal heads on both feet, hammertoe deformities, and the 
crossing of some toes under others, the evidence does not 
show any, let alone moderately severe, mal-union or non-union 
affecting the tarsal or metatarsal bones of either foot.

Evaluations of 10 percent, 20 percent and 30 percent are also 
warranted under Diagnostic Code 5284 for moderate, moderately 
severe and severe foot injuries.  The Board points out, 
however, that the veteran's bilateral foot disabilities 
involve only hammertoe deformities and pes cavus, and not any 
other foot pathology.  In the Board's opinion the veteran's 
bilateral foot disability is more appropriately rated under 
DC 5278, which specifically contemplates pes cavus and 
hammertoe deformities, than any other diagnostic code, 
including DC 5284.  In any event, even assuming the criteria 
of Diagnostic Code 5284 are applicable, the Board finds that 
the impairment affecting either foot is equivalent to no more 
than a moderate foot injury.  In this regard the Board notes 
that while the veteran experiences difficulty with 
ambulation, he is nevertheless able to heel and toe walk.  In 
addition, while he exhibits an antalgic gait, the gait 
disturbance was described by his VA examiner as only slightly 
antalgic, and no ataxia was evident.  The Board has 
considered the veteran's complaints of bilateral foot pain,  
swelling and flare ups, see VAOPGCPREC 9-98, but in light of 
the above evidence showing that the veteran is able to 
ambulate without substantial weakness or incoordination, and 
that by his own testimony is able to work a full time job 
without substantial interference of his foot problems, and 
taking any functional loss due to the veteran's right and 
left foot pain into consideration, the Board finds that 
neither the right nor the left foot disability is equivalent 
to a moderately severe or severe foot injury.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The veteran would therefore 
be entitled to no more than a 20 percent rating under 
Diagnostic Code 5284 if his foot disorders were separately 
evaluated.  See 38 C.F.R. § 4.25.

The veteran's representative has argued that the veteran is 
entitled to a separate rating for any arthritic changes 
present in the veteran's right or left foot.  The Board 
points out that while X-ray studies in January 1999 showed 
mild degenerative changes of the left first distal 
interphalangeal joint, X-ray studies of the feet in April 
2003 showed no significant degenerative changes.  Even 
assuming, however, that there are degenerative changes 
affecting the veteran's left great toe, the Board points out 
that degenerative arthritis is rated based on limitation of 
motion of the affected part, and that the diagnostic code 
under which the veteran's bilateral foot disorder is 
currently evaluated specifically contemplates limitation of 
motion in determining the appropriate evaluation for the 
disability.  There consequently is no basis for granting the 
veteran a separate evaluation for any degenerative changes in 
his feet.  See generally, Esteban v. Brown, 6 Vet. App. 259, 
262 (1994); 38 C.F.R. § 4.14.

The Board lastly notes that while sensory disturbances were 
noted at the January 1999 VA examination, the record shows 
that the veteran has peripheral neuropathy, for which service 
connection is not in effect, and no private or VA treating or 
examining physician has suggested that any neurological 
findings of the feet are associated with the service-
connected hammer toe disability.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for bilateral hammertoes status post 
sliding osteotomies.  Thus the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection, to include on a secondary 
basis, for right knee disability is denied.

Entitlement to service connection, to include on a secondary 
basis, for left knee disability is denied.

Entitlement to an increased rating for bilateral hammertoes 
status post sliding osteotomies and extensor tenotomies is 
denied.





	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



